Citation Nr: 1114784	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-23 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of left knee surgery manifested as traumatic arthritis, and rated 30 percent for the period from December 3, 2007.  

2.  Entitlement to an increased rating for residuals of left knee surgery manifested as traumatic arthritis, and rated 10 percent from October 19, 2005 to December 3, 2007.

3.  Entitlement to service connection for a disability of the right leg, to include as secondary to a service connected disability of traumatic arthritis of the left knee, residual of surgery. 

4.  Entitlement to service connection for a disability of the right foot, to include as secondary to a service connected disability of traumatic arthritis of the left knee, residual of surgery. 

5.  Entitlement to service connection for a disability of the left hip to include as secondary to a service connected traumatic arthritis of the left knee, residual of surgery. 
6.  Entitlement to service connection for a disability of the right hip to include as secondary to a service connected traumatic arthritis of the left knee, residual of surgery. 

7.  Entitlement to service connection for a lumbar spine disability, with disc herniation status post laminectomy, to include as secondary to a service connected traumatic arthritis of the left knee, residual of surgery. 

8.  Entitlement to a rating in excess of 10 percent disabling for a left knee instability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to October 1978.  He additionally had Reserve service, from which he was discharged in October 1980.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of March 2006 from the Regional Office (RO) of the Department of Veterans Affairs (VA), in Columbia, South Carolina.  In pertinent part of this decision, the RO continued and confirmed a 10 percent rating for the residuals of a left knee surgery (arthritis), and awarded a separate 10 percent rating for instability of the left knee, effective September 14, 2005.  By this decision, the RO also denied service connection for disorders involving the right leg, right foot, left hip, right hip, and low back.

After the Veteran perfected his appeal of all issues, a rating decision was issued in January 2008 that granted a 30 percent rating for the traumatic arthritis of the left knee effective December 3, 2007.  However, this was not a full grant of the benefits sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Subsequently, in February 2008, while these issues remained pending on appeal to the Board, the Veteran has submitted a withdrawal of the claim for entitlement to a rating in excess of 30 percent for residuals of left knee surgery manifested as traumatic arthritis for the period from December 3, 2007.  The Board shall effectuate this withdrawal in the following decision that dismisses this narrow issue.  All other issues remain pending, to include the claim for entitlement to a rating in excess of 10 percent for residuals of left knee surgery (manifested as traumatic arthritis) for the period from October 19, 2005 to December 3, 2007.   

The Board has worded the issue subject to withdrawal to be that of entitlement to an increased rating for residuals of left knee surgery manifested as traumatic arthritis, and rated 30 percent for the period from December 3, 2007, in order to accurately reflect the limitation of this withdrawal of this issue involving left knee arthritis for this period.  The Veteran has expressed his desire to keep in appellate status, the matters involving the proper evaluations for the separately rated (10 percent) condition of his left knee instability, as well as the residuals of surgery (manifested as arthritis) rated as 10 percent disabling for the period from October 19, 2005 to December 3, 2007.   

Although the RO has adjudicated the issue of service connection for right leg and foot together in one issue, the Board has classified them as separate issues for adjudication purposes.

The claims for service-connection for disabilities of both hips, the lumbar spine, the right leg, and the right foot, as well as the claim for an increased rating for a left knee disorder manifested as instability, and the claim for an increased rating for the left knee surgery residuals (arthritis) for the period from October 19, 2005 to September 3, 2007, are all REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


FINDING OF FACT

In February 2008, prior to the promulgation of a decision in the appeal of the claim for entitlement to an increased rating for residuals of left knee surgery manifested as traumatic arthritis, and rated 30 percent for the period from December 3, 2007, the veteran withdrew his appeal of this issue.


CONCLUSION OF LAW

The criteria for withdrawal of Substantive Appeal of the issue of entitlement to an increased rating for residuals of left knee surgery manifested as traumatic arthritis, and rated 30 percent for the period from December 3, 2007, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2007, the Veteran timely filed a notice of disagreement (NOD) with a March 2006  RO rating decision which in part, confirmed and continued a 10 percent rating for residuals of left knee surgery.  This rating also granted a separate 10 percent rating for instability of the left knee, effective September 14, 2005, thereby evaluating the residuals of the left knee surgery under the separate criteria for traumatic arthritis.  Following the NOD, the RO issued a statement of the case (SOC) in July 2007 which continued the 10 percent evaluation for the traumatic arthritis.  The Veteran timely filed a substantive appeal (VA Form I-9) as to this and other matters on appeal later in July 2007.  38 C.F.R. § 20.302.

Thereafter, the RO, via a rating decision of January 2008, issued a rating action that granted a 30 percent rating for the traumatic arthritis, residuals of left knee surgery, effective December 1, 2007.  The accompanying supplemental SOC dated in February 2008, listed the 30 percent rating for the traumatic arthritis, residuals of left knee surgery on its issue sheet, and continued to deny all other issues on appeal, to include a rating in excess of 10 percent for instability of the left knee and a rating in excess of 10 percent for the residuals of the left knee surgery from October 19, 2005 to December 3, 2007.  Notice was sent to the Veteran in February 2008.  

Following this action, the Veteran sent in an appeal status election form in February 2008, wherein he marked that he had reviewed the recent VA decision and elected that the rating action satisfied his appeal only on the following issues.  He then wrote in that he was satisfied with the issue involving the service-connected traumatic arthritis of the left knee.  He then indicated that he was not satisfied with the following issues and wanted to continue the appeal as to them.  These issues included evaluation of the left knee instability rated as 10 percent disabling, evaluation in excess of 10 percent for residuals of surgery left knee for the period from October 19, 2005 to December 3, 2007, as well as all the issues alleging service connection.  Thus he has expressed that he wished to withdraw specifically, the issue pertaining to entitlement to a rating in excess of 30 percent for the residuals of left knee surgery manifested as traumatic arthritis as of December 3, 2007.  He then signed this document.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  The appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration for this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to a rating in excess of 30 percent for residuals of left knee surgery, manifested as traumatic arthritis, as of December 3, 2007.


ORDER

The appeal of the claim for entitlement to an increased rating for residuals of left knee surgery manifested as traumatic arthritis, and rated 30 percent for the period from December 3, 2007, is dismissed.


REMAND

With regard to the remaining issues (entitlement to an increased rating for left knee instability rated at 10 percent; entitlement to an increased rating for the left knee surgery residuals manifested as arthritis and rated as 10 percent disabling for the period from October 19, 2005 to December 3, 2007; and entitlement to service connection for disorders involving the right leg, the right foot, the right hip, and the lumbar spine), the Veteran clearly expressed his desire for these issues to remain in appellate status.  As explained below, these claims will be remanded to afford proper development and adjudication.

The Board has listed all the claims for service connection in a manner such that they may be addressed on a direct basis and on the basis of secondary service connection.  The Veteran has clearly articulated that he wished to claim service connection for his lumbar spine disability as secondary to his service connected left knee disability (traumatic arthritis, residual of surgery).  As for the other claims for service connection, the Veteran is noted to have initially claimed them on a direct basis, but he has since submitted evidence in the form of an April 2008 physician's statement that provides an opinion that the Veteran's low back pain, right knee pain, right foot pain stem from his left knee problems, and that it is predictable that his longstanding gait alteration from his left knee condition will exacerbate any other musculoskeletal complaints or diagnoses he has.  With this statement, he has essentially alleged that all his claimed service connected conditions are secondary to his service connected left knee disability.  

Remand is indicated because there has not been any VA examination to address the nature and etiology of the Veteran's claimed conditions affecting his lumbar spine, bilateral hips, right leg, and right foot.  The VA orthopedic examinations of October 2005 and December 2007 were limited to examining the severity of the left knee condition for rating purposes and failed to even review the claims folder.   

The Board notes that there are private medical records addressing the question of whether his service connected conditions affect his lumbar spine, bilateral hips, right leg, and foot.  In addition to the above noted April 2008 physician's statement (which provides some link between these conditions and his altered gait stemming from the left knee disability), there is a November 2005 opinion from a different doctor which links his back pain to the altered gait from his left knee problems.  Of note, however, the records also show post-service injury to the back in May 2005.  A new examination is indicated to fully address the likely etiology of any current back condition.  

The Court has held that service connection can be granted for disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disease or injury. Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, this matter must be remanded to afford proper development and examination, as well as adjudication of this matter under the appropriate criteria.  

Additionally, examination is needed to review the service treatment records to provide an opinion as to whether any of the conditions for which service connection is claimed is related to service on a direct basis.  The service treatment records show lumbar spine pain in February 1976, a right ankle sprain in April 1976, and right knee problems with crepitus and locking reported in September and October 1978.  

With regard to the issue of entitlement to a rating in excess of 10 percent for the left knee instability, evidence has been received since the last VA examination of December 2007, showing a worsening of symptoms.  Of note, the records from April 2008 show that he underwent a total knee replacement surgery for his left knee.  

In view of the foregoing, the Board finds that it is necessary to obtain more current records addressing the left knee instability, and further to obtain a new and more thorough VA examination to address the current severity of the left knee symptoms, to include the surgical scar.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of present symptomatology, as well as any significant pertinent interval medical history since his VA examination in 2007.

With regard to the issue of entitlement to a rating in excess of 10 percent for residuals of left knee surgery manifested as traumatic arthritis from October 19, 2005 to December 3, 2007, the Board is deferring further adjudication of this matter pending the receipt of additional development which could include evidence pertinent to this matter.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to determine the names, addresses, and dates of treatments of any and all VA and private medical care providers, who treated him for his left knee disorder since April 2008, and any additional outstanding records pertaining to his claimed conditions affecting his lumbar spine, bilateral hips, right leg, and right foot since service.  After securing the necessary release(s), the AOJ should obtain these records.  All correspondence, as well as any treatment records obtained, should be made a part of the claims folder.  If private treatment is reported and those records are not obtained, the Veteran and his representative should be provided with information concerning the negative results and afforded an opportunity to obtain the records.  38 C.F.R. § 3.159 (2010).

2.  The AOJ should schedule the Veteran for a VA orthopedic examination, by the appropriate specialist, in order to determine the nature and severity of his service-connected left knee disorder.  The examiner should be provided with the Veteran's claims folder and a copy of this Remand and should review the Veteran's medical history prior to conducting the examination.  In addition to X-rays, any other tests and studies deemed necessary should be accomplished at this time.  The examiner should specifically comment on all manifestations and symptoms produced by the service- connected disabilities in conjunction with the AMIE criteria for rating disabilities of the knee, as manifested by instability.  The examiner must detail what orthopedic symptoms and manifestations are related to the Veteran's service-connected left knee disorder.  

Readings should be obtained concerning the Veteran's range of motion of the left knee and any limitation of function of the parts affected by limitation of motion.  The examiner should also be asked to include the normal ranges of motion of the left knee.  Additionally, the examiner should be requested to determine whether the left knee exhibits weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.

The orthopedic examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use of the left knee.  

The examiner should also address whether there is recurrent subluxation or instability of the left knee, and if so the extent of such manifestations.  

The examiner should provide reasons and bases based on medical judgment and facts for this opinion.  It is requested that the results of the examination(s) be typed and included in the claims folder for review.

3.  After completion of the above, the Veteran should be scheduled for VA orthopedic examinations to determine the nature and etiology of his claimed service connected conditions affecting his lumbar spine, bilateral hips, right leg, and right foot.  All indicated tests and studies should be undertaken, to include X-ray.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination, and the examination report must be annotated in this regard.  After a review of the claims file, it is requested that the examiner provide explicit responses to the following: 

(a)  Does the Veteran have any current, chronic disability affecting his lumbar spine, bilateral hips, right leg, and/or right foot?  If so, is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability or disabilities began in service or was the result of any incident in service?  In forming this opinion, the examiner must address the records documenting any such problems in service.  

(b)  If any disabilities affecting his lumbar spine, bilateral hips, right leg, and/or right foot did not begin in service and were not caused by active service, the examiner should provide an opinion as to whether is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability is being caused or aggravated by the Veteran's service connected left knee disability.   

Each opinion should contain comprehensive rationale based on sound medical principles and facts.

4.  After undertaking any other development deemed essential in addition to that specified above, the RO should re-adjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.  

The appellant has the left to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs

YOUR LEFTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the "Order."

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

* Appeal to the United States Court of Appeals for Veterans Claims (Court)
* File with the Board a motion for reconsideration of this decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

* Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at: http://www.uscourts.cavc.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your left of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.   If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Director, Management, Planning and Analysis (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
AUG 2009
 4597
Page 1
CONTINUED

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal.  For example, you were denied your left to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at: http://www.uscourts.cavc.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Board's decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).


VA FORM
AUG 2009 
 4597
Page 2
SUPERSEDES VA FORM 4597, JUN 2008, WHICH WILL NOT BE USED



